Case: 14-60217   Document: 00512982877        Page: 1   Date Filed: 03/26/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 14-60217
                                                                             FILED
                                                                       March 26, 2015
                                                                        Lyle W. Cayce
Cons. w/ 14-60287                                                            Clerk

AUTO PARTS MANUFACTURING MISSISSIPPI, INCORPORATED, a
Mississippi Corporation,

             Plaintiff - Appellee

v.

KING CONSTRUCTION OF HOUSTON, L.L.C., a Mississippi Limited
Liability Company,

             Defendant - Appellee

v.


NOATEX CORPORATION, a California Corporation; KOHN LAW GROUP,
INCORPORATED,

             Defendants - Appellants




                Appeals from the United States District Court
                   for the Northern District of Mississippi


Before HIGGINBOTHAM, CLEMENT, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:
      Noatex Corp. (“Noatex”) and Kohn Law Group, Inc. (“Kohn”) appeal two
district court decisions in an interpleader action brought by Auto Parts
     Case: 14-60217       Document: 00512982877          Page: 2     Date Filed: 03/26/2015



                            No. 14-60217 c/w No. 14-60287
Manufacturing Mississippi, Inc. (“APMM”) that named Noatex, King
Construction of Houston, L.L.C. (“King”), and Kohn as claimants. Appellants
claim that the district court erred in discharging APMM from the action,
enjoining all parties from filing any proceedings relating to the interpleader
fund without a court order, and in denying their motion to compel arbitration.
                           FACTS AND PROCEEDINGS
       APMM contracted with Noatex to build an automotive parts factory in
Guntown, Mississippi. Noatex hired King as subcontractor to provide services
and materials to Noatex. A dispute arose between Noatex and King over the
quality of King’s work and payments allegedly due to King. On September 23,
2011, King filed a Stop Notice pursuant to Mississippi’s Stop Notice statute,
Miss. Code Ann. § 85-7-181 (repealed 2014). 1 King informed APMM that
Noatex owed King $260,410.15. The Stop Notice had the effect of binding
APMM to hold the disputed funds to secure the payments that Noatex
allegedly owed to King. See id. On October 18, 2011, Noatex filed a complaint
in the U.S. District Court for the Northern District of Mississippi against King
and its principal alleging that the Stop Notice statute was unconstitutional for
violating due process. 2 On November 30, 2011, Noatex filed a second action in
federal district court against King and its principal alleging breach of contract,




       1 King also claimed entitlement to the funds under the Materialman’s Lien statute.
Miss. Code Ann. § 85-7-131. King was claiming, in the alternative, that it had a direct
contractual relationship with APMM, a claim it later dropped.
       2 Noatex’s action challenging the constitutionality of the Stop Notice statute proceeded

separately. In that action, the district court declared the Stop Notice statute facially
unconstitutional. Noatex Corp. v. King Constr. of Hous., LLC, 864 F. Supp. 2d 478 (N.D.
Miss. 2012). This court affirmed, Noatex Corp. v. King Constr. of Hous., L.L.C., 732 F.3d 479
(5th Cir. 2013), and the Mississippi legislature subsequently repealed the statute. Neither
the district court nor this court found that the Stop Notice statute’s unconstitutionality
determined the rights of the parties; thus the resolution of the Stop Notice action did not
resolve this interpleader action. See id. at 488.
                                              2
     Case: 14-60217       Document: 00512982877         Page: 3    Date Filed: 03/26/2015



                            No. 14-60217 c/w No. 14-60287
negligence, and conversion. Noatex Corp. v. King Constr. of Hous., LLC, No.
3:11-cv-00152 (N.D. Miss. Nov. 30, 2011), ECF No.1. 3
       On November 15, 2011, APMM filed a complaint for interpleader against
King and Noatex in Mississippi state court. APMM alleged that it was a
disinterested stakeholder of the $260,410.15, disclaimed any further right to
the funds, alleged that it could be exposed to double liability from the claims
of multiple claimants, and alleged that it was unable to determine which of
King’s and Noatex’s claims were valid. APMM asked the court for permission
to tender the funds to the court, and asked that the court determine the
claimants’ rights to the interpleaded funds and enjoin King, Noatex, and any
other person from instituting an action against APMM for recovery of the
funds. On December 5, 2011, Noatex removed the interpleader complaint to
federal district court, noting that “APMM is only a nominal party.” Soon after,
APMM deposited $260,410.15 into the district court’s registry.
       In April 2012, the district court granted King’s motion to remand due to
lack of complete diversity between the parties. Noatex Corp. v. King Constr. of
Hous., LLC, 864 F. Supp. 2d 478, 483 (N.D. Miss. 2012). In December 2012,
the district court withdrew its remand, finding that APMM could have
commenced the case in federal court under 28 U.S.C. § 1335.                     The court
directed APMM to redeposit the interpleader funds with the court, and APMM
complied.
       While the interpleader action was on remand, Noatex’s counsel, Kohn,
filed suit against APMM in the U.S. District Court for the Central District of
California. Kohn alleged that Noatex had defaulted on its obligations to pay
for legal services.      Kohn claimed that an October 5, 2011 engagement


       3 The district court granted a motion to voluntarily dismiss the breach of contract
action without prejudice. Noatex Corp. v. King Constr. of Hous., LLC, No. 3:11-cv-00152 (N.D.
Miss. Aug. 27, 2013), ECF No. 51.
                                             3
    Case: 14-60217      Document: 00512982877        Page: 4    Date Filed: 03/26/2015



                          No. 14-60217 c/w No. 14-60287
agreement between Kohn and Noatex (“Engagement Agreement”) “confer[red]
a lien in favor of Kohn Law upon APMM’s obligations to pay Noatex the
amount of $260,410.15,” that took priority over any other liens against Noatex.
The Engagement Agreement also contained an arbitration clause:
      Except to the extent otherwise required by the Mandatory Fee
      Arbitration Act or other similar law, any dispute arising from this
      engagement shall be resolved by binding arbitration as provided
      by the rules of ADR Services, Inc. and in the Century City office of
      ADR Services, Inc. . . .
The California action was stayed “in favor of the ongoing Mississippi
interpleader action.” 4 APMM moved to join Kohn to the interpleader action on
the ground that Kohn claimed attorneys’ fees owed by Noatex related to the
APMM construction project and the only sums paid for such project were
interpleaded. APMM filed an amended complaint adding Kohn as a defendant.
      APMM filed a motion for discharge as a disinterested stakeholder, which
Noatex and Kohn—but not King—opposed. In their joint opposition and in a
joint motion to dismiss, Noatex and Kohn argued that APMM and King were
bound by the Engagement Agreement to arbitrate this dispute and that the
district court proceedings should be stayed pending arbitration. Noatex and
Kohn also argued that the interpleader complaint failed to allege a claim for
relief between Noatex, Kohn, and King.
      On March 3, 2014, the district court granted APMM’s motion to dismiss
or discharge. The court found that the requirements for statutory interpleader
under 28 U.S.C. § 1335 had been satisfied. The district court rejected Noatex’s
and Kohn’s arguments that the discharge should be stayed pending arbitration
and that APMM could not be discharged because it owed interest on the fund.
It decided that the appropriate action was to discharge APMM as a


      4Kohn has appealed the stay order to the Ninth Circuit. Kohn Law Grp. v. Auto Parts
Mfg. MS, No. 13-55023 (9th Cir. argued Feb. 6, 2015).
                                           4
     Case: 14-60217       Document: 00512982877         Page: 5    Date Filed: 03/26/2015



                            No. 14-60217 c/w No. 14-60287
disinterested stakeholder and proceed to determine the respective rights of the
claimants. The district court discharged APMM and enjoined King, Noatex,
and Kohn from filing any proceedings against APMM relating to the
interpleader fund without authorization from the court.
       On March 17, 2014, the district court denied Noatex and Kohn’s motion
to compel arbitration and to stay the proceedings pending arbitration, without
prejudice to possible future arbitration between Noatex and Kohn. 5 The court
found that Noatex and Kohn had waived their right to arbitration by
substantially invoking the judicial process to King’s detriment, that the motion
to compel arbitration was not timely since it was filed after the commencement
of the interpleader action, that no valid agreement bound King to arbitrate,
and that this dispute was beyond the scope of any agreement to arbitrate.
       Noatex and Kohn appealed the discharge order, as well as “all matters
inextricably bound up” with that decision—over ten additional district court
decisions. They also appealed the district court’s denial of their motion to
compel arbitration and to stay the action pending arbitration.
       On March 24, 2014, the district court dismissed Kohn from the action,
finding that any possible claims that Kohn had to the interpleader funds were
not ripe because any lien depends on Noatex having rights in the fund. The
district court also found Kohn’s dismissal proper because Kohn’s claim was
asserted after the interpleader action was commenced. No party has appealed
Kohn’s dismissal.
       On October 20, 2014, after the appeals were fully briefed, King and
Noatex informed the district court that they had reached a settlement, and the
district court dismissed the action without prejudice, retaining “complete


       5 The district court did not directly address arbitration as it applied to APMM, since
it had discharged APMM two weeks earlier. Still, most of the court’s reasoning is equally
applicable to APMM.
                                             5
    Case: 14-60217    Document: 00512982877     Page: 6   Date Filed: 03/26/2015



                        No. 14-60217 c/w No. 14-60287
jurisdiction to vacate this order and to reopen the action upon cause shown
that settlement has not been completed and further litigation is necessary.”
Auto Parts Mfg. Miss. v. King Constr. of Hous., LLC, No. 1:11-cv-00251 (N.D.
Miss. Oct. 20, 2014), ECF No. 262. King and Noatex filed a joint settlement
motion with this court asking this court to distribute the registry funds
according to the terms of settlement ($109,750 to King and $150,660.15 to
Noatex) and to dismiss the appeals solely as against King.          This panel
dismissed the appeal for lack of jurisdiction, noting that we do not have
jurisdiction to distribute the funds. The district court granted King’s and
Noatex’s subsequent motion to distribute the registry funds and dismissed the
action without prejudice. Id., ECF No. 264. The district court’s distribution
order did not address the injunction, and APMM filed a “motion to reopen and
for clarification” that asked the district court to explicitly state that the
injunction remains in effect. Id., ECF No. 265. Noatex and Kohn opposed
APMM’s motion. Id., ECF No. 266.
      This complicated procedural history leaves the following issues to be
resolved on appeal: 1) appellants’ motion to dismiss the appeals solely as to
King; 2) APMM’s invitation to dismiss the appeals in their entirety as moot,
and, if granted, appellants’ contingent motion to vacate the district court’s
injunction; 3) appellants’ appeal of the district court’s order discharging APMM
and enjoining appellants from filing any proceedings related to the
interpleader funds; and 4) appellants’ appeal of the district court’s denial of
their motion to compel arbitration and to stay the interpleader action pending
arbitration.
                                DISCUSSION
                                       I.
      To begin, appellants move to dismiss the appeals as to King after King’s
settlement agreement with Noatex and the district court’s distribution of the
                                       6
     Case: 14-60217      Document: 00512982877        Page: 7    Date Filed: 03/26/2015



                           No. 14-60217 c/w No. 14-60287
interpleader funds. Neither King nor APMM opposes the motion. 6 Accordingly
we grant appellants’ motion to dismiss the appeals as to King.
                                           II.
      Next, we address appellants’ appeal of the district court’s order
discharging APMM and enjoining appellants from filing any proceedings
relating to the interpleader funds. We have jurisdiction pursuant to 28 U.S.C.
§ 1292(a), which grants this court jurisdiction to hear the appeal of an
interlocutory order granting an injunction. Our review “extends only to those
parts of an interlocutory order that relate to the grant of an injunction.” Ass’n
of Co-op. Members, Inc. v. Farmland Indus., Inc., 684 F.2d 1134, 1138 (5th Cir.
1982). In reaching its injunction, the district court relied on its determinations
that APMM was a disinterested stakeholder, that APMM had deposited the
interpleader funds, and that there were adverse claims to the fund. Thus, we
review the district court’s discharge order in full, including the finding that the
statutory requirements for interpleader were met.
                                           A.
      The parties dispute the effect on our jurisdiction of the district court’s
distribution of funds and dismissal of the case. APMM contends that the
distribution has mooted the appeal because the interpleader funds have been
distributed and because, by settling, Noatex and King have abandoned any
competing claims to the funds. Noatex and Kohn agree that the request for
distribution of funds is moot, but maintain that their appeal of the injunction
has not been mooted. They argue that the appeal of the injunction’s validity is
a live issue, evidenced by Kohn’s intent to bring action against APMM and




      6 APMM asks that this court go further and dismiss the appeals in their entirety. We
decline this invitation, because issues remain as to APMM. See infra Section II.A.
Appellants’ alternative motion to vacate is therefore denied as moot.
                                            7
    Case: 14-60217     Document: 00512982877     Page: 8    Date Filed: 03/26/2015



                         No. 14-60217 c/w No. 14-60287
APMM’s motion for clarification in the district court as to the continued
applicability of the injunction.
      Our jurisdiction depends on whether the injunction is still in effect; if the
injunction is no longer in effect, the challenge to the injunction is moot and we
need not consider it. The question boils down to whether the injunction was
permanent or preliminary. Permanent injunctions survive dismissal of the
case; preliminary injunctions do not. See Venezia v. Robinson, 16 F.3d 209, 211
(7th Cir. 1994) (“A preliminary injunction cannot survive the dismissal of a
complaint.”); Rice v. Johnson, 35 F. App’x 389 (5th Cir. 2002) (unpublished)
(same); 11A Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal
Practice and Procedure § 2947 (3d ed.). The answer is not immediately obvious;
the district court ordered that appellants “are enjoined from filing any
proceedings against Plaintiff relating to the interpleader fund without an order
of this Court allowing the same.” The district court did not explicitly term its
order a “permanent” or “preliminary” injunction.           This confusion caused
APMM to file a motion in district court to clarify the continued operation of the
injunction.
      We hold that the district court issued a permanent injunction that
survives the subsequent order of dismissal. Several considerations lead us to
reach this conclusion. First, APMM requested a permanent injunction in its
arguments in the district court, and appellants explicitly recognized—and
opposed—APMM’s request for a permanent injunction.             The district court
considered these arguments before issuing the injunction. Second, the district
court relied on 28 U.S.C. § 2361, which authorizes a district court to issue a
permanent injunction in an interpleader action when it discharges a plaintiff
from further liability. See 28 U.S.C. § 2361; see also Guy v. Citizens Fid. Bank
& Trust Co., 429 F.2d 828, 831 (6th Cir. 1970) (construing an injunction
restraining interpleader defendants from prosecuting any action against
                                        8
     Case: 14-60217       Document: 00512982877          Page: 9     Date Filed: 03/26/2015



                            No. 14-60217 c/w No. 14-60287
plaintiff to be a permanent injunction). Third, it makes good sense for an
injunction connected to discharge of an interpleader plaintiff to be permanent.
Imposing an injunction that lasts only for the duration of the interpleader
action is inconsistent with interpleader’s purposes of enabling “the plaintiff-
stakeholder to avoid the burden of unnecessary litigation or the risk of loss by
the establishment of multiple liability when only a single obligation is owing.”
Hussain v. Bos. Old Colony Ins. Co., 311 F.3d 623, 631 (5th Cir. 2002) (internal
quotation marks and citations omitted). A permanent injunction is necessary
to give meaning to the plaintiff’s discharge and to encourage interpleader
actions. See In re Bohart, 743 F.2d 313, 325 (5th Cir. 1984) (“[I]nterpleader
statutes and rules are liberally construed to protect the stakeholder from the
expense of defending twice, as well as to protect him from double liability.”
(internal quotation marks and citation omitted)).
       Because appellants request vacatur of the permanent injunction, there
is still a live issue before this court, and the challenge to the district court’s
injunctive relief is not moot. 7
                                              B.
       We review the district court’s grant of injunctive relief in an interpleader
action for abuse of discretion. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v.
Karp, 108 F.3d 17, 23 (2d Cir. 1997); Metro. Life Ins. Co. v. Kubichek, 83 F.
App’x 425, 430 (3d Cir. 2003).            To the extent it is a legal question, the


       7  Appellants, somewhat inconsistently, contend that APMM’s motion for the district
court to clarify its dismissal order to explicitly state that all interpleader defendants remain
enjoined from pursuing APMM for the interpleader funds was a Fed. R. Civ. P. 59(e) motion
to alter or amend the judgment, and therefore this court lacks jurisdiction over the appeal.
We disagree. Appellants are appealing the injunction contained in the order granting
APMM’s motion to dismiss or discharge. APMM’s motion to clarify does not seek to amend
or alter the order appealed from, but rather asks to clarify a separate order of dismissal that
has not been appealed. APMM’s motion therefore does not strip this court of jurisdiction to
consider the appeal of the injunction. See Birdsong v. Wrotenbery, 901 F.2d 1270, 1272 (5th
Cir. 1990).
                                               9
    Case: 14-60217    Document: 00512982877       Page: 10   Date Filed: 03/26/2015



                         No. 14-60217 c/w No. 14-60287
underlying issue of whether the statutory requirements for interpleader have
been met is reviewed de novo. See Tex. Commerce Bank Nat’l Ass’n v. Florida,
138 F.3d 179, 181 (5th Cir. 1998).
                                        C.
      Before we address whether the district court abused its discretion in
discharging APMM and enjoining the claimants from filing any claims relating
to the interpleader funds, we determine whether the requirements for
maintaining an interpleader action have been met. There are two types of
interpleader: rule interpleader pursuant to Fed. R. Civ. P. 22 and statutory
interpleader under 28 U.S.C. § 1335. They differ in jurisdictional requirements
but not in substance. See 7 Charles Alan Wright, Arthur R. Miller & Mary Kay
Kane, Federal Practice and Procedure § 1703 (3d ed.). 28 U.S.C. § 1335 grants
a district court jurisdiction over an interpleader action if: 1) the plaintiff files
an action concerning an amount of $500 or more; 2) the plaintiff deposits the
funds at issue into the registry of the court; 3) two or more adverse claimants
claim or may claim to be entitled to the funds; and 4) those claimants are
minimally diverse.     See 28 U.S.C. § 1335(a).        “Such an action may be
entertained although the titles or claims of the conflicting claimants do not
have a common origin, or are not identical, but are adverse to and independent
of one another.” 28 U.S.C. § 1335(b). Interpleader actions proceed in two
stages.
      In the first stage, the district court decides whether the
      requirements for rule or statutory interpleader action have been
      met by determining if there is a single fund at issue and whether
      there are adverse claimants to that fund. If the district court finds
      that the interpleader action has been properly brought the district
      court will then make a determination of the respective rights of the
      claimants.
Rhoades v. Casey, 196 F.3d 592, 600 (5th Cir. 1999) (citation omitted).
Whether the statutory requirements for interpleader have been met squarely
                                        10
    Case: 14-60217       Document: 00512982877          Page: 11     Date Filed: 03/26/2015



                            No. 14-60217 c/w No. 14-60287
concerns only the first stage of interpleader. A court considers the merits of
the claimants’ claims to the fund and the proper distribution of the fund only
if the statutory elements for an interpleader action are met. See id.
       Appellants do not dispute that the action meets most of the elements of
statutory interpleader. APMM filed an action concerning $260,410.15 and
deposited that sum with the registry of the court. APMM named as claimants
King (a Mississippi citizen), Noatex (a California citizen), and later Kohn (a
California citizen), satisfying § 1335’s minimum diversity requirement. 8 See
State Farm Fire & Cas. Co. v. Tashire, 386 U.S. 523, 530 (1967) (“[Section 1335]
has been uniformly construed to require only ‘minimal diversity,’ that is,
diversity of citizenship between two or more claimants, without regard to the
circumstance that other rival claimants may be co-citizens.”).                    The only
disputed element is whether two or more adverse claimants claim, or may
claim, entitlement to the funds. Tellingly, appellants concede that, at the time
of filing—and when Noatex removed the action to federal court—the district
court had jurisdiction over the interpleader action because all of § 1335’s
requirements were then met. Appellants concede that, at that time, “the Stop
Notice issued by King Construction had represented an adverse claim against
obligations exceeding $500 that APMM owes to Noatex.” Appellants contend
that, although the district court retained jurisdiction that was established at
the time of removal, interpleader became improper when the district court held
the Stop Notice statute unconstitutional. At that point, appellants argue,
APMM no longer faced the prospect of multiple adverse claims against the
interpleaded funds.


       8 The district court’s discharge ruling primarily considered King’s and Noatex’s claims
to the interpleader funds. The district court subsequently dismissed Kohn from the action,
finding that Kohn did not occupy an adverse position vis a vis Noatex. No party has appealed
Kohn’s dismissal and we proceed on the assumption that King and Noatex are the only
potentially adverse claimants. This assumption does not change our analysis.
                                             11
   Case: 14-60217    Document: 00512982877     Page: 12   Date Filed: 03/26/2015



                        No. 14-60217 c/w No. 14-60287
      Appellants’ argument, based heavily in traditional theories of equity, is
that APMM currently faces only separate obligations to King and to Noatex.
Thus, the argument goes, APMM is not subject to the possibility of multiple
claims for the same funds, making interpleader improper.           Despite the
distribution of funds, appellants continue to reserve their rights to pursue
separate claims for the portion of the interpleaded funds that was distributed
to King. Essentially, appellants argue that King’s claim was implausible and
without merit because King’s Stop Notice was vacated after the statute was
declared unconstitutional. Although the unconstitutionality of the Stop Notice
statute no longer permitted King to unilaterally impound the funds via the
operation of the Stop Notice statute, King still stated a claim to those funds.
APMM, faced with the claim—and Noatex’s claim—was permitted to deposit
the disputed funds and maintain an action for interpleader.         Appellants
confuse the two stages of interpleader. It is not for the district court, in
determining whether interpleader is proper, to consider whether the
competing claims are meritorious. In fact, “in the usual case, at least one of
the claims will be quite tenuous. . . . [N]othing more is implied than that the
claims alleged must meet a minimal threshold level of substantiality.”         7
Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and
Procedure § 1704 (3d ed.). “[E]ven the mere ‘threat of multiple vexation by
future litigation provides sufficient basis for interpleader.’” Tittle v. Enron
Corp., 463 F.3d 410, 424 n.10 (5th Cir. 2006) (quoting Corrigan Dispatch Co.
v. Casa Guzman, S.A., 696 F.2d 359, 364 (5th Cir. 1983)).             Statutory
interpleader under § 1335 is especially liberal, permitting a valid interpleader
action if two claimants “may claim to be entitled to” the interpleader funds,
even if there is not yet a claim. 28 U.S.C. § 1335(a)(1) (emphasis added).
      The district court did not—and in light of the settlement agreement, will
not—opine on whether, in the absence of the Stop Notice statute, King could
                                      12
    Case: 14-60217       Document: 00512982877         Page: 13     Date Filed: 03/26/2015



                            No. 14-60217 c/w No. 14-60287
have succeeded on its claims in the second stage. The first stage of interpleader
only is concerned with whether multiple claims have been asserted, or may be
asserted, against a disinterested stakeholder, not whether those claims have
merit. See Rhoades, 196 F.3d at 601 (finding a proper interpleader action
where multiple parties informed a stakeholder that they claimed a pool of
benefits). Appellants have conceded in the district court, even after the Stop
Notice statute was declared unconstitutional, that King at least claimed a right
to the interpleader funds. In support of its motion to stay the case pending
arbitration, appellants argued that “[u]nder the circumstances of this action
for interpleader, King Construction of Houston, LLC must also arbitrate its
claim of asserted equitable rights to the interpleader fund.”
       There is also a “single, identifiable fund” that is the subject of the
interpleader. Rhoades, 196 F.3d at 600 n.8 (citing Wausau Ins. Cos. v. Gifford,
954 F.2d 1098, 1100 (5th Cir. 1992)). Appellants argue that, whatever claim
King had against Noatex, it was not a claim against the interpleaded funds.
They characterize King as a general creditor whose claim is against APMM
generally but not tied to the interpleader funds. Appellants rely on Airborne
Freight Corp. v. United States, 195 F.3d 238 (5th Cir. 1999) to argue that King
and Noatex assert rights to different debts. 9 In Airborne, this court held that
a stakeholder could not force a general creditor to limit satisfaction of its
judgment to specified funds to which other creditors asserted claims. Id. at
242. There, the claims of the general creditor and the other creditors stemmed
from unrelated transactions, which was another reason not to require
satisfaction from a single stake. Id. at 239. Airborne is easily distinguished.


       9Appellants also rely heavily on English Court of Chancery cases, most notably Glyn
v. Duesbury, 11 Sim. 139 (Ch. 1840). Even if relevant, Glyn does not support appellants’
claim that the claimants’ debts must be the same. Rather, “[a] case of interpleader then
arises where the same subject, whether debt, duty or thing is claimed.” Id. at 148. Here, the
same fund was claimed by both Noatex and King.
                                             13
    Case: 14-60217       Document: 00512982877          Page: 14     Date Filed: 03/26/2015



                            No. 14-60217 c/w No. 14-60287
Neither Noatex nor King is a general creditor of APMM. The claims are not
merely unrelated claims that arise separately against APMM. Both claimants
sought the amount APMM deposited with the court registry. King’s claim
stemmed directly from its relationship with Noatex and from work on the same
construction project. Appellants contend that they sought payment under
purchase order contracts between APMM and Noatex, and that their contracts
do not mention or involve King. Again, this is an argument about the validity
of King’s claims and does not implicate the district court’s decision that
interpleader was a proper vehicle for this action. 10
       Faced with King’s and Noatex’s competing claims, APMM reasonably
concluded that it was subject to multiple suits from adverse claimants seeking
the same $260,410.15. APMM deposited the disputed sum with the registry of
the court, thereby instituting and maintaining an interpleader action as
permitted by 28 U.S.C. § 1335.
                                             D.
       Having found the district court did not err in finding the statutory
requirements of § 1335 interpleader met, we review its decision to discharge
APMM and to enjoin the parties for abuse of discretion. The district court’s
discharge and injunction readily follow from its findings on statutory
interpleader, and we affirm.
       In an interpleader action, the district court “may discharge the plaintiff
from further liability.” 28 U.S.C. § 2361; see also 7 Charles Alan Wright,
Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 1714 (3d
ed.) (“When the court decides that interpleader is available, it may issue an
order discharging the stakeholder, if the stakeholder is disinterested.”). “A


       10It is admittedly more difficult to determine if claims are for the same fund when the
claims are for money and not for a unique piece of property; money is fungible. But we have
upheld interpleader before when money was at stake. See, e.g., Tittle, 463 F.3d at 423–25.
                                             14
    Case: 14-60217    Document: 00512982877     Page: 15    Date Filed: 03/26/2015



                         No. 14-60217 c/w No. 14-60287
district court has broad powers in an interpleader action.” Rhoades, 196 F.3d
at 600. APMM met the requirements of Section 1335 and disclaimed any right
to the funds; there was no reason to keep APMM in a dispute solely between
the adverse claimants. See Tittle, 463 F.3d at 423 (quoting Wright, Miller &
Kane for the proposition that a disinterested stakeholder who is willing to
tender the disputed funds “is not to be obliged to be at the expense and risk of
defending an action; but, on giving up the thing . . . , he is to be relieved, and
the Court directs that the persons between whom the dispute really exists shall
fight it out at their own expense”).
      28 U.S.C. § 2361 also expressly authorizes a district court to enter an
order restraining claimants “from instituting or prosecuting any proceeding in
any State or United States court affecting the property . . . involved in the
interpleader action until further order of the court.” 28 U.S.C. § 2361; see also
Rhoades, 196 F.3d at 600–01. The district court was well within its discretion
to protect APMM—a disinterested stakeholder—from other suits seeking the
interpleader funds. See In re Bohart, 743 F.2d at 325 (“[I]nterpleader statutes
and rules are liberally construed to protect the stakeholder from the expense
of defending twice, as well as to protect him from double liability.” (internal
quotation marks and citation omitted)).
      Appellants present no argument why APMM should not be discharged
besides arguing that interpleader itself is unwarranted. We therefore find that
the district court did not abuse its discretion in discharging APMM from the
action and in enjoining claimants from filing proceedings against APMM
relating to the interpleader funds.
                                       III.
      Noatex and Kohn also appeal the district court’s denial of their motion
to compel arbitration and to stay the interpleader action pending arbitration.
We have jurisdiction over this appeal pursuant to 9 U.S.C. § 16(a). Noatex and
                                       15
    Case: 14-60217       Document: 00512982877        Page: 16     Date Filed: 03/26/2015



                           No. 14-60217 c/w No. 14-60287
Kohn sought to compel APMM and King to arbitrate the entire interpleader
dispute on the basis of an arbitration clause in the Engagement Agreement
between Noatex and its law firm, Kohn. The district court denied the motion
on numerous grounds, including: 1) appellants waived their right to arbitrate
by substantially invoking the judicial process; 2) appellants’ motion was
untimely; and 3) the arbitration agreement between Noatex and Kohn did not
require APMM and King to arbitrate this dispute. Noatex and Kohn argue
that their appeal is not moot because, if this court finds that arbitration should
have been compelled, we have the authority to vacate the district court’s
discharge order and injunction. Further, appellants contend that Noatex’s
claim for fees and costs incurred while Kohn was a party should be arbitrated.
Because there is a live controversy, we will decide the merits of the appeal. We
agree with the district court that the arbitration agreement did not require
APMM to arbitrate this dispute, so we need not reach the district court’s other
grounds for denying the motion. 11
                                            A.
       We review a district court’s denial of a motion to compel arbitration and
denial of a stay pending arbitration de novo. JP Morgan Chase & Co. v.
Conegie ex rel. Lee, 492 F.3d 596, 598 (5th Cir. 2007); Texaco Exploration &
Prod. Co. v. AmClyde Engineered Prods. Co., 243 F.3d 906, 908 (5th Cir. 2001).
We review for abuse of discretion a district court’s determination of whether
equitable estoppel may be invoked to compel arbitration. Bridas S.A.P.I.C. v.
Gov’t of Turkmenistan, 345 F.3d 347, 360 (5th Cir. 2003). “To constitute an
abuse of discretion, the district court’s decision must be either premised on an



       11 In their briefs, prior to settlement, appellants also argued that King is bound to
arbitrate. Because we have dismissed King from these appeals, we need not consider
appellants’ argument that King’s defense of its entitlement to interpleader funds compels
King or APMM to arbitrate.
                                            16
    Case: 14-60217    Document: 00512982877      Page: 17    Date Filed: 03/26/2015



                         No. 14-60217 c/w No. 14-60287
application of the law that is erroneous, or on an assessment of the evidence
that is clearly erroneous.” Grigson v. Creative Artists Agency, L.L.C., 210 F.3d
524, 528 (5th Cir. 2000).
                                        B.
      Whether APMM has agreed, or is otherwise bound, to arbitrate is a
threshold question for the court. “[B]ecause arbitration is a matter of contract,
where a party contends that it has not signed any agreement to arbitrate, the
court must first determine if there is an agreement to arbitrate before any
additional dispute can be sent to arbitration.” Will-Drill Res., Inc. v. Samson
Res. Co., 352 F.3d 211, 218 (5th Cir. 2003). To determine whether the parties
have agreed to arbitrate this claim, we ask “(1) whether there is a valid
agreement to arbitrate between the parties; and (2) whether the dispute in
question falls within the scope of that arbitration agreement.” Pers. Sec. &
Safety Sys. Inc. v. Motorola Inc., 297 F.3d 388, 392 (5th Cir. 2002). These are
separate inquiries; while the strong federal policy favoring arbitration applies
to the scope of an arbitration agreement, “the policy does not apply to the initial
determination whether there is a valid agreement to arbitrate.” Banc One
Acceptance Corp. v. Hill, 367 F.3d 426, 429 (5th Cir. 2004); see also
Westmoreland v. Sadoux, 299 F.3d 462, 465 (5th Cir. 2002).
                                        i.
      We first decide whether there was a valid agreement to arbitrate
between the parties. Kohn and Noatex, as signatories to the Engagement
Agreement, have agreed to arbitrate certain disputes between them. The
Engagement Agreement is an agreement for Kohn to provide legal services to
Noatex and is signed only by Noatex and Kohn. It is undisputed that APMM
is not a signatory to the contract containing the arbitration clause. Where
some written agreement to arbitrate exists, we have recognized several
theories for binding a non-signatory to an arbitration agreement. See The Rice
                                        17
   Case: 14-60217    Document: 00512982877      Page: 18   Date Filed: 03/26/2015



                       No. 14-60217 c/w No. 14-60287
Co. (Suisse), S.A. v. Precious Flowers Ltd., 523 F.3d 528, 536–37 (5th Cir.
2008). Appellants contend that one of these theories—equitable estoppel—
requires APMM to arbitrate, notwithstanding APMM’s status as a non-
signatory to the Engagement Agreement.
      The parties dispute which body of law—federal, California, or
Mississippi—applies to the question of whether equitable estoppel binds
APMM to the arbitration clause. We need not resolve this question because
APMM is not bound under any estoppel standard. See Washington Mut. Fin.
Grp., LLC v. Bailey, 364 F.3d 260, 267–68 (5th Cir. 2004) (under federal law, a
non-signatory is bound to arbitrate when it sues “based upon” the contract);
JSM Tuscany, LLC v. Superior Court, 123 Cal. Rptr. 3d 429, 445 (Cal. Ct. App.
2011) (under California law, a non-signatory is bound to arbitrate when
pursuing a claim that is “dependent upon or inextricably intertwined” with the
contract obligations); Scruggs v. Wyatt, 60 So. 3d 758, 770 (Miss. 2011) (under
Mississippi law, a non-signatory is bound to arbitrate when its claims are
“directly dependent” on the contract).
       Appellants argue that APMM can establish the existence of “conflicting
claims”—a prerequisite to its interpleader action—only by reference to the
Engagement     Agreement.      However,       APMM   can   establish—and     has
established—the existence of conflicting claims necessary for interpleader by
referencing the dispute between King and Noatex alone, without reference to
the Engagement Agreement. Statutory interpleader requires the assertion of
two or more claims to the same fund. See 28 U.S.C. § 1335(a)(1); Rhoades, 196
F.3d at 600 (holding that the statutory requirements for interpleader are met
if there are adverse claimants to a single fund). Here, claims were asserted by
Noatex and King; interpleader did not depend on including Kohn’s claims to
the fund. Thus, while the language of the Engagement Agreement may have
been sufficient to establish conflicting claims—of Noatex and Kohn—it was not
                                         18
    Case: 14-60217      Document: 00512982877    Page: 19   Date Filed: 03/26/2015



                           No. 14-60217 c/w No. 14-60287
necessary. Appellants concede this point by arguing that “APMM and King
Construction are bound to arbitrate, even though the amended interpleader
complaint is also pleaded and disputed on alternate grounds that do not
reference the engagement agreement.”            Claims cannot be inextricably
intertwined with, directly dependent on, or based on a contract if they can be
shown without reference to the contract.
      We also note that this case does not fit the rationale of the equitable
estoppel exception. APMM is not trying to “hav[e] it both ways” by seeking to
hold Noatex and Kohn liable pursuant to a contract that contains an
arbitration provision and, at the same time, deny arbitration’s applicability.
Bailey, 364 F.3d at 268. We see no unfairness in refusing to compel a non-
signatory party to arbitrate a dispute based on an arbitration clause contained
in an attorney engagement agreement signed by two other parties. Because
APMM has not agreed to arbitrate disputes with Noatex and Kohn, and is not
required by equitable estoppel to arbitrate, we affirm the district court’s denial
of appellants’ motion to compel arbitration and to stay the proceedings. See
First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 942 (1995) (“[A] party who
has not agreed to arbitrate will normally have a right to a court's decision about
the merits of its dispute . . . .”).
                                        ii.
      Because we find that APMM did not agree to arbitrate this dispute and
that equitable estoppel does not compel it to arbitrate, we need not address
whether the scope of the agreement includes the interpleader suit. See Tittle,
463 F.3d at 419 (determining scope of arbitration clause only because there
was no dispute that parties were subject to a valid agreement to arbitrate). We
also do not reach the district court’s alternative grounds for denying
appellants’ motion to compel.


                                        19
   Case: 14-60217    Document: 00512982877     Page: 20   Date Filed: 03/26/2015



                        No. 14-60217 c/w No. 14-60287
                               CONCLUSION
      For the foregoing reasons, we AFFIRM the district court’s discharge of
APMM and its accompanying injunction. We also AFFIRM the district
court’s denial of appellants’ motion to compel arbitration and to stay
proceedings pending arbitration. King Construction is DISMISSED from
these appeals. Appellants’ alternative motion to vacate the district court’s
rulings is DENIED.




                                      20